MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                     Jul 20 2015, 8:53 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Thomas G. Krochta                                         Gregory F. Zoeller
Vanderburgh County Public Defender                        Attorney General of Indiana
Evansville, Indiana
                                                          Robert J. Henke
                                                          Abigail R. Recker
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          July 20, 2015
of the Parent-Child Relationship                          Court of Appeals Case No.
of E.B., Mother, C.T., Father,                            82A01-1412-JT-525
and K.B., Child,                                          Appeal from the
                                                          Vanderburgh Superior Court
C.T.,
                                                          The Honorable Brett J. Niemeier,
Appellant-Respondent,                                     Judge
                                                          The Honorable Renee Allen
        v.                                                Ferguson, Magistrate
                                                          Cause No. 82D01-1407-JT-80
Indiana Department of Child
Services,
Appellee-Petitioner.




Kirsch, Judge.



Court of Appeals of Indiana | Memorandum Decision 82A01-1412-JT-525 |July 20, 2015      Page 1 of 12
[1]   C.T. (“Father”) appeals the juvenile court’s order terminating his parental rights

      to his child, K.B. He raises the following restated issue on appeal: whether

      sufficient evidence was presented to support the termination of Father’s

      parental rights.


[2]   We affirm.


                                    Facts and Procedural History
[3]   On September 10, 2013, K.B. (“Child”) was born to E.B. (“Mother”).1 The

      next day, the Indiana Department of Child Services (“DCS”) became involved

      with Child after his meconium tested positive for THC after birth. Child was

      initially left in the care of Mother, but was removed from her care on October 3,

      2013 due to Mother’s instability, lack of housing and income, continued drug

      use, and inability to provide for Child. DCS filed a Child in Need of Services

      (“CHINS”) petition on the same date. At that time, the CHINS petition named

      Father as an alleged father to Child. Mother stipulated to the allegations in the

      CHINS petition, and the juvenile court adjudicated Child to be a CHINS.


[4]   At the beginning of the CHINS case, DCS Family Case Manager Hilary Bemis

      (“FCM Bemis”) searched for Father on databases and asked family members

      about Father’s whereabouts, but was unable to locate him. Father was served

      by publication regarding the CHINS initial hearing. Father failed to appear for




      1
        E.B. voluntarily relinquished her parental rights. We, therefore, only recite facts pertaining to her as they
      relate to Father’s case.

      Court of Appeals of Indiana | Memorandum Decision 82A01-1412-JT-525 |July 20, 2015                   Page 2 of 12
      his initial hearing on the CHINS petition, and the juvenile court defaulted him

      on the CHINS petition and reaffirmed the CHINS adjudication. Due to

      Father’s lack of participation in the CHINS case, DCS filed a petition to

      terminate his parental rights on July 18, 2014.


[5]   On August 6, 2014, FCM Bemis discovered Father’s name on the Department

      of Correction website when she was preparing for the termination hearing. On

      the same date, FCM Bemis contacted the prison in which Father was

      incarcerated and set up a phone conference with him for August 11, 2014.

      When FCM Bemis spoke with Father, he informed her that he knew about

      Child’s removal and that he had seen Child a couple of times before he became

      incarcerated in May 2013. A termination hearing was held on September 29,

      2014, and Father appeared by telephone and presented evidence.


[6]   During the hearing, the following testimony and evidence was presented.

      Father testified that he had not contacted DCS because, prior to being

      incarcerated, he had taken Mother to a facility to visit Child, and a woman

      there told Father not to contact DCS. Father could not remember the name of

      this woman. FCM Bemis testified that she did know the identity of this

      woman. At the hearing, Father stated he did not recognize FCM Bemis’s name

      and did not remember speaking to her.


[7]   On the date of the hearing, Father was incarcerated at Putnamville Correctional

      Facility and serving a three-year sentence for Class D felony convictions for

      possession of methamphetamine and possession of a controlled substance. His


      Court of Appeals of Indiana | Memorandum Decision 82A01-1412-JT-525 |July 20, 2015   Page 3 of 12
      earliest possible release date was set for February 7, 2017. Father’s criminal

      history in Indiana included convictions for: (1) Class D felony obtaining a

      controlled substance by fraud or deceit on March 1, 2002, which resulted in a

      one-year sentence; (2) Class D felony theft on April 5, 2007, which resulted in

      an eighteen-month suspended sentence; (3) Class A misdemeanor conversion

      on August 14, 2008, which resulted in one year of probation; (4) Class A

      misdemeanor possession of paraphernalia on June 18, 2013, which resulted in a

      one-year suspended sentence to a drug abuse probation services program. On

      October 11, 2013, a petition to revoke probation was filed in regards to this last

      conviction, and a warrant was issued. Father was released from custody on

      December 19, 2014 and ordered to be placed on ABK Tracking. On April 30,

      2014, Father’s probation was again revoked. Father had also been convicted of

      forgery in Kentucky on June 23, 2008 and sentenced to five years of probation.


[8]   Father’s incarceration at the time of the termination hearing was due to his

      addiction to methamphetamine. Prior to being incarcerated, Father testified

      that he had been using drugs for about a year and a half; however, he did have a

      drug conviction from 2002. While incarcerated, Father was participating in the

      Clean Lifestyle is Freedom Forever (“CLIFF”) therapeutic community

      treatment program, which is a nine-month program. Father testified that he

      was set to graduate from the program on March 9, 2015 and that his sentence

      would be modified at that time. At the time of the hearing, Father was on the

      second level of the four-level program. Father also stated that he had attended




      Court of Appeals of Indiana | Memorandum Decision 82A01-1412-JT-525 |July 20, 2015   Page 4 of 12
       substance abuse treatment programs at two locations prior to his incarceration,

       but had no proof of this treatment.


[9]    When the hearing was held, Child had been removed from the home since

       October 3, 2013, which was before he was even one month old. Father had

       only seen Child three times. Father testified that he learned that Child was

       born about a month and a half after Child’s birth, but did not take any steps to

       establish paternity. At the time of the hearing, Child was in a pre-adoptive

       home and was happy and bonded to the foster parents. DCS’s plan was for

       Child to be adopted by his foster parents. Both FCM Bemis and the Court

       Appointed Special Advocate (“CASA”) recommended the termination of

       Father’s parental rights. FCM Bemis recommended termination because

       Father did not take any steps to establish paternity or to be involved in Child’s

       life and because he knew about Child’s removal and never contacted DCS. Tr.

       at 72. FCM Bemis also stated that Child needed permanency as soon as

       possible and not to wait until Father’s release from incarceration. Id. at 73.


[10]   On November 18, 2014, the juvenile court issued its findings of fact,

       conclusions thereon, and order terminating Father’s parental rights. Father

       now appeals.


                                      Discussion and Decision
[11]   We begin our review by acknowledging that this court has long had a highly

       deferential standard of review in cases concerning the termination of parental

       rights. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct. App. 2008), trans. denied. When

       Court of Appeals of Indiana | Memorandum Decision 82A01-1412-JT-525 |July 20, 2015   Page 5 of 12
       reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258,

       265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider only the evidence

       and reasonable inferences that are most favorable to the judgment. Id.

       Moreover, in deference to the trial court’s unique position to assess the

       evidence, we will set aside the court’s judgment terminating a parent-child

       relationship only if it is clearly erroneous. In re B.J., 879 N.E.2d at 14.


[12]   Here, in terminating Father’s parental rights to Child, the juvenile court entered

       specific findings and conclusions. When a trial court’s judgment contains

       specific findings of fact and conclusions thereon, we apply a two-tiered standard

       of review. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147

       (Ind. 2005). First, we determine whether the evidence supports the findings,

       and second, we determine whether the findings support the judgment. Id.

       “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the trial court’s

       decision, we must affirm. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150,

       1156 (Ind. Ct. App. 2013), trans. denied.


[13]   The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution. In

       re C.G., 954 N.E.2d 910, 923 (Ind. 2011). These parental interests, however, are

       not absolute and must be subordinated to the child’s interests when determining

       the proper disposition of a petition to terminate parental rights. In re J.C., 994

       Court of Appeals of Indiana | Memorandum Decision 82A01-1412-JT-525 |July 20, 2015   Page 6 of 12
       N.E.2d 278, 283 (Ind. Ct. App. 2013). In addition, although the right to raise

       one’s own child should not be terminated solely because there is a better home

       available for the child, parental rights may be terminated when a parent is

       unable or unwilling to meet his or her parental responsibilities. Id.


[14]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:

               (B) that one (1) of the following is true:
                        (i) There is a reasonable probability that the conditions that
                        resulted in the child’s removal or the reasons for placement
                        outside the home of the parents will not be remedied.
                        (ii) There is a reasonable probability that the continuation of the
                        parent-child relationship poses a threat to the well-being of the
                        child.
                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of the
               child.
       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2).

       Moreover, if the court finds that the allegations in a petition described in section

       4 of this chapter are true, the court shall terminate the parent-child relationship.

       Ind. Code § 31-35-2-8(a) (emphasis added).


[15]   Father argues that DCS failed to prove the required elements for termination by

       sufficient evidence. Specifically, Father contends that DCS failed to present

       Court of Appeals of Indiana | Memorandum Decision 82A01-1412-JT-525 |July 20, 2015   Page 7 of 12
       sufficient evidence that the conditions that resulted in Child being removed

       would not be remedied. Father also argues that DCS failed to present sufficient

       evidence that the continuation of the parent-child relationship posed a threat to

       Child. He further alleges that DCS failed to present sufficient evidence that

       termination of his parental rights was in the best interests of Child. Father

       asserts that he deserved an opportunity to show that he can do better and to

       reunite with Child. He anticipates successfully completing the CLIFF program

       and being released early from incarceration and contends that he should be

       given the opportunity to demonstrate his continued rehabilitation.


[16]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home would be

       remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child Servs.,

       989 N.E.2d 1225, 1231 (Ind. 2013). First, “we must ascertain what conditions

       led to their placement and retention in foster care.” Id. Second, “we

       ‘determine whether there is a reasonable probability that those conditions will

       not be remedied.’” Id. (citing In re I.A., 934 N.E.2d 1132, 1134 (Ind. 2010)

       (citing In re A.A.C., 682 N.E.2d 542, 544 (Ind. Ct. App. 1997))). In the second

       step, the trial court must judge a parent’s fitness at the time of the termination

       proceeding, taking into consideration evidence of changed conditions and

       balancing a parent’s recent improvements against “ ‘habitual pattern[s] of

       conduct to determine whether there is a substantial probability of future neglect

       or deprivation.’” In re E.M., 4 N.E.3d 636, 643 (Ind. 2014) (quoting K.T.K., 989

       N.E.2d at 1231). “We entrust that delicate balance to the trial court, which has


       Court of Appeals of Indiana | Memorandum Decision 82A01-1412-JT-525 |July 20, 2015   Page 8 of 12
       discretion to weigh a parent’s prior history more heavily than efforts made only

       shortly before termination.” Id. Although trial courts are required to give due

       regard to changed conditions, this does not preclude them from finding that

       parents’ past behavior is the best predictor of their future behavior. Id.


[17]   Here, the evidence showed that, in October 2013, Child was removed from

       Mother’s care due to her instability, lack of housing or income, continued drug

       use, and inability to provide for Child. At the time of Child’s removal, Father

       was not involved in Child’s life, and DCS was not able to locate him. Child’s

       placement outside the home continued because Mother voluntarily relinquished

       her parental rights, Father failed to contact DCS when he learned of Child’s

       removal, and Father was incarcerated when DCS was finally able to locate him.

       Father’s argument that he has remedied the conditions that resulted in Child’s

       removal and should be given an opportunity to reunite with Child is based on

       the fact that he may be released early from prison after completing the CLIFF

       program. However, at the time of the termination hearing, Father was still

       incarcerated and had only completed one level of the four-level CLIFF

       program, and it was not guaranteed that Father’s sentence would be modified

       after his completion of the program. Father’s future plans are not evidence on

       which the juvenile court could base its determination because it must judge a

       parent’s fitness at the time of the termination proceeding. In re E.M., 4 N.E.3d

       at 643. At the time of the hearing, Father had yet to complete the CLIFF

       program, and his projected release date was still February 2017.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1412-JT-525 |July 20, 2015   Page 9 of 12
[18]   Additionally, the evidence showed that Father had a criminal history that began

       in 2002 and continued up to the time of the hearing and that he had a history of

       substance abuse. Although Father stated he knew about Child’s removal from

       Mother’s care, he did not contact DCS and made no effort to be a part of

       Child’s life. Father did not participate in the CHINS case due to DCS’s

       inability to locate him, and when DCS was finally able to locate Father on

       August 6, 2014, it had been almost one year since Child had been removed.

       Father’s failure to contact DCS and to participate in the case illustrate his lack

       of concern about Child’s welfare. Based on the evidence presented, we

       conclude that the juvenile court did not err in finding that there was a

       reasonable probability that the conditions that resulted in the removal and the

       reasons for continued placement of Child outside the home would not be

       remedied.


[19]   Father also contends that DCS failed to prove by clear and convincing evidence

       that there was a reasonable probability that the continuation of the parent-child

       relationship posed a threat to the well-being of Child. However, we need not

       address such argument. Indiana Code section 31-35-2-4(b)(2)(B) is written such

       that, to properly effectuate the termination of parental rights, the juvenile court

       need only find that one of the three requirements of subsection (b)(2)(B) has

       been established by clear and convincing evidence. A.D.S., 987 N.E.2d at 1156.

       Therefore, as we have already determined that sufficient evidence supported the

       conclusion that the conditions that resulted in the removal of Child would not

       be remedied, we will not address any argument as to whether sufficient


       Court of Appeals of Indiana | Memorandum Decision 82A01-1412-JT-525 |July 20, 2015   Page 10 of 12
       evidence supported the conclusion that the continuation of the parent-child

       relationship posed a threat to the well-being of Child.


[20]   Father next argues that insufficient evidence was presented to prove that

       termination is in the best interest of Child. In determining what is in the best

       interests of the child, the trial court is required to look at the totality of the

       evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010) (citing In re

       D.D., 804 N.E.2d at 267), trans. dismissed. In doing so, the trial court must

       subordinate the interests of the parents to those of the child involved. Id.

       Termination of a parent-child relationship is proper where the child’s emotional

       and physical development is threatened. Id. (citing In re R.S., 774 N.E.2d 927,

       930 (Ind. Ct. App. 2002), trans. denied). The trial court need not wait until the

       child is irreversibly harmed such that his or her physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. Id. Additionally, a child’s need for permanency is an important

       consideration in determining the best interests of a child, and the testimony of

       the service providers may support a finding that termination is in the child’s

       best interests. Id. (citing McBride v. Monroe Cnty. Office of Family & Children, 798

       N.E.2d 185, 203 (Ind. Ct. App. 2003)).


[21]   In the present case, at the time of the termination hearing, Father still had

       approximately two and a half years left of his prison sentence and was not

       projected for release until February 2017. He had not yet participated in any

       services through DCS and would need to do so before DCS and the juvenile

       court could determine whether he could properly care for Child. Child should

       Court of Appeals of Indiana | Memorandum Decision 82A01-1412-JT-525 |July 20, 2015   Page 11 of 12
       not have to wait over two and a half years for such a determination to be made.

       “Permanency is a central consideration in determining the best interests of a

       child.” In re G.Y., 904 N.E.2d at 1265. Child had been removed since before he

       was one month old. The evidence showed that Child was happy and well

       bonded to his foster parents who planned to adopt him. Father had only seen

       Child three times. Additionally, both FCM Bemis and the CASA

       recommended that Father’s parental rights be terminated. FCM Bemis also

       stated that Child needed permanency “as soon as possible” and should not have

       to wait until Father is released from prison. Tr. at 73. Based on the above, we

       conclude that sufficient evidence was presented to prove that termination was

       in the best interest of Child.


[22]   We will reverse a termination of parental rights “only upon a showing of ‘clear

       error’--that which leaves us with a definite and firm conviction that a mistake

       has been made.” In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997)

       (quoting In re Egly, 592 N.E.2d 1232, 1235 (Ind. 1992)). Based on the record

       before us, we cannot say that the juvenile court’s termination of Father’s

       parental rights to Child was clearly erroneous. We therefore affirm the juvenile

       court’s judgment.


[23]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1412-JT-525 |July 20, 2015   Page 12 of 12